Candler, Justice.
When the petition in this case was filed in the Superior Court of Cobb County, on January 11, 1957, it prayed for both legal and equitable relief, but by an amendment to the petition, which was allowed on January 24, 1957, all prayers for equitable relief were stricken by the plaintiffs. On April 5, 1957, the trial judge overruled a general demurrer *435to the amended petition, and sustained four of the seven grounds of special demurrer with leave to amend in ten days. The defendants excepted to that judgment and sued out a writ of error to the Court of Appeals. That court transferred the case to this court for decision, on the theory that it was without jurisdiction. Since the petition, after being amended, sought only legal relief — a money judgment — the Court of Appeals and not this Court has jurisdiction to- decide the case. Code (Ann.) § 2-3704. Hence, it must be and is
Submitted July 8, 1957
Decided July 8, 1957.
Vaughn Terrell, for plaintiffs in error.

Returned to the Court of Appeals for decision.


All the Justices concur.